Citation Nr: 0208514	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for osteoarthritis of the 
hands with associated Heberden's nodes, claimed as due to the 
exposure to electromagnetic radiation.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife.




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 2000.  

In July 2001, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  

In October 2001, the Board determined that new and material 
evidence had been submitted sufficient to reopen the claim of 
service connection for osteoarthritis of the hands and the 
case was remanded to the RO for additional development of the 
record.  



REMAND

The veteran essentially contends that he developed 
osteoarthritis of the hands as a result of exposure to 
electromagnetic radiation in service.  

The veteran was afforded a VA examination in January 1997.  
At that time, the examiner noted that the veteran had 
osteoarthritis of the hands with associated Heberden's notes.  
However, the examiner indicated that he was unaware of any 
literature to support exposure to unshielded radiation from a 
radar magnetron or any other radar source as a cause for 
osteoarthritis of the hand.  

The veteran submitted a May 2000 private doctor's statement 
that supported the veteran's assertions that his 
osteoarthritis of the hands resulted from exposure to 
radiation in service.  

More specifically, the doctor noted that, during the Korean 
War, the veteran made frequent adjustments in the magnet of 
an unshielded Magnetron, leading him to exposure of 
electromagnetic radiation.  The doctor also noted that, while 
he had rather severe osteoarthritis of his hands, the veteran 
did not exhibit osteoarthritis of the feet, shoulders, elbows 
or other long bones.  In this regard, the doctor opined that 
the veteran's exposure to electromagnetic radiation had most 
likely caused his severe osteoarthritis of the hands.  

The veteran was afforded another VA examination in June 2000.  
The examiner performed range of motion studies of the hands 
and noted an impression of osteoarthritis of both hands with 
limited active range of motion.  The examiner did not provide 
an opinion as to the etiology of the veteran's osteoarthritis 
of the hands.

The veteran testified at two personal hearings.  The first 
hearing was held before a Hearing Officer at the RO in June 
2000, and the second was held in July 2001 before this Member 
of the Board sitting at the RO.  

During these hearings, the veteran provided extensive 
information regarding his duties as a radar operating duties 
in service as well as scientific information to support his 
claim of radiation exposure.  

In October 2001, the Board held that the private doctor's 
opinion as well as the veteran's hearing testimony was new 
and material evidence sufficient to reopen the claim of 
service connection.  As such, the case was remanded for 
additional development of the record.  

Specifically, the Board asked that the private doctor who 
provided the nexus opinion in May 2000 should be contacted 
and asked to provide additional rationale for his opinion 
that the veteran's osteoarthritis of the hands resulted from 
exposure to ionizing radiation.  The Board also noted that 
the veteran should be afforded another VA examination in 
order to determine the likely etiology of the claimed 
osteoarthritis of the hands.  

The RO subsequently asked the veteran for authorization to 
contact the private doctor, but the veteran would not provide 
such authorization.  It also was noted that the doctor had 
retired.  In addition, the veteran provided a second private 
opinion dated in November 2001 from another treating 
physician.  

This doctor, in his November 2001 statement, noted that the 
veteran had been his patient since 1985 and had recently 
begun prescribing Celebrex for the veteran for his 
osteoarthritis of the hands.  The doctor noted that the 
veteran worked on an unshielded magnetron during service 
which exposed him to electromagnetic radiation created by 
high voltage and high amperage.  

The doctor opined that the veteran's exposure to the strong 
electromagnetic radiation had most likely caused his severe 
osteoarthritis of both hands, since he did not have the 
condition anywhere else in his body.  

The RO did not undertake to afford the veteran another VA 
examination per the directives of the October 2001 remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted hereinabove, the veteran has provided opinions from 
two physicians noting a likelihood that the veteran's 
osteoarthritis of the hands resulted from exposure to 
electromagnetic radiation in service.  Given the submitted 
medical opinions, the Board finds that additional development 
must be undertaken prior to appellate handling of this 
matter.  

In light of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
determine if he wishes to provide another 
information-including dates, places and 
involved units-concerning his alleged 
exposure to electromagnetic radiation 
during service.  This include asking the 
veteran to facilitate obtaining 
statements from Drs. Dworken and Wainer 
concerning the rationale and scientific 
basis for their opinions in support of 
his claim.  

2.  The RO then should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed 
osteoarthritis of the hands with 
associated Heberden's nodes.  The 
examiner should elicit from the veteran 
his military occupational history, and 
request that the veteran describe the 
details of his exposure to 
electromagnetic radiation, including its 
frequency and duration.  The examiner 
should perform a complete examination in 
order to identify and determine the 
nature and extent of the claimed hand 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should comment upon the two private 
doctors' opinions relating exposure to 
radiation to the osteoarthritis of the 
hands.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran had 
current disability manifested by 
osteoarthritis of the hands with 
associated Heberden's nodes as a result 
of exposure to electromagnetic radiation 
in service or other disease or injury 
that was incurred in or aggravated by 
service.  The examiner should provide a 
complete rationale for opinions 
expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




